J-S70037-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: B.C., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: A.C., IV                        :
                                               :
                                               :
                                               :
                                               :   No. 712 MDA 2017

                     Appeal from the Decree March 24, 2017
                In the Court of Common Pleas of Luzerne County
                        Orphans' Court at No(s): A-8497


BEFORE: GANTMAN, P.J., SHOGAN, J., and OTT, J.

MEMORANDUM BY OTT, J.:                                     FILED MAY 15, 2018

       A.C., IV, (“Father”) appeals from the March 24, 2017 decree in the Court

of Common Pleas of Luzerne County involuntarily terminating his parental

rights to his daughter, B.C. (“Child”), born in January of 2006.1 Upon review,

we affirm.

       On November 3, 2016, Luzerne County Children and Youth Services

(“CYS”) filed a petition for the involuntary termination of Father’s parental

rights pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b). By order

the same date, the orphans’ court appointed counsel to represent Father, and


____________________________________________


1M.J.F. a/k/a M.J.S. (“Mother”) voluntarily relinquished her parental rights,
and the court issued a decree to that effect on March 13, 2017. Mother did
not file a notice of appeal, and she is not a party to this appeal.
J-S70037-17


it appointed Paul Delaney, Esquire, to represent Child as her Guardian Ad

Litem (“GAL”) and legal counsel.2 The hearing on the petition occurred on

March 3, 2017, at which time Child was eleven years old.           Prior to the

testimonial evidence, CYS’s counsel made a motion in open court to amend

its petition by requesting termination under Section 2511(a)(1) and (b) only.

N.T., 3/3/17, at 5. Neither Father’s counsel nor Attorney Delaney objected.

____________________________________________


2  At the commencement of the subject proceedings, Attorney Delaney
introduced himself to the court as Child’s court appointed GAL in the adoption
and dependency matters. See N.T., 3/3/17, at 3. This Court has recently
held that we will address sua sponte the failure of an orphans’ court to appoint
counsel pursuant to 23 Pa.C.S. § 2313(a). See In re K.J.H., 2018 PA Super
37 *2 (Pa. Super. filed February 20, 2018). Our Supreme Court, in In re
Adoption of L.B.M., 161 A.3d 172 (Pa. 2017) (plurality), held that Section
2313(a) requires that counsel be appointed to represent the legal interests of
any child involved in a contested involuntary termination proceeding. The
Court defined a child’s legal interest as synonymous with his or her preferred
outcome. With respect to this Court’s holding in In re K.M., 53 A.3d 781 (Pa.
Super. 2012), that a GAL who is an attorney may act as counsel pursuant to
Section 2313(a) so long as the dual roles do not create a conflict between the
child’s best interest and legal interest, the L.B.M. Court did not overrule it.

 In this case, the orphans’ court appointed Attorney Delaney to represent
Child as her GAL and legal counsel in the November 3, 2016 order. Further,
the order provided, “Said attorney shall make an immediate determination if
a conflict of interest exists between these two roles and, if it is determined,
then said attorney shall petition this [c]ourt within ten (10) days of this
[o]rder, seeking appointment of a separate Guardian Ad Litem for the minor
child.” Order, 11/3/16. Attorney Delaney did not seek the appointment of a
separate GAL. Likewise, our review of the record, discussed infra, reveals
there is no conflict between Child’s legal and best interests. Therefore, we do
not remand this matter. Cf. In re T.M.L.M., 2018 PA Super 87 (filed April
13, 2018) (remand for further proceedings when six-year-old child’s
preference was equivocal and the attorney neglected to interview the child to
determine whether legal and best interest were in conflict).




                                           -2-
J-S70037-17


Id. The court granted CYS’s motion and amended the involuntary termination

petition accordingly. Id. at 5-6.

       DHS presented the testimony of its caseworker, Lynn Lesh, and Father

testified on his own behalf. The testimonial evidence revealed that Child was

removed from Mother on March 27, 2015, when she was nine years old. N.T.,

3/3/17, at 7. Father was last involved with Child when she was one and a half

years old. Id. at 12. Father was incarcerated at the time of her placement.3

Id. at 24-25.      Father wrote one letter to Child on November 19, 2015,

pursuant to a court order, but he never contacted Child again during her

placement or inquired of CYS as to her well-being. Id. at 8-12.

       Child resides in kinship care with her step-grandparents, whom she has

known since she was two years old, the approximate time when Mother

married their son. Id. at 50. Child has considered them her grandparents

since that time. Id.      Ms. Lesh testified on direct examination that Child “has

voiced to me several times when I meet with her that she just wants to be

adopted and have a better life with her grandma and grandpa than she’s had

because she did not have a good life growing up.”           Id. at 55.    Child is




____________________________________________


3 At the time of the termination hearing, Father was serving a sentence at
State Correctional Institution Forest for crimes that Father testified involved
theft. N.T., 3/3/17, at 31-32. The certified record does not include the date
or length of Father’s sentence. Ms. Lesh testified that Father would be eligible
for parole in 2019. Id. at 25.

                                           -3-
J-S70037-17


diagnosed with Post Traumatic Stress Disorder (“PTSD”) for reasons not

specified in the record, and she receives counseling. Id. at 14.

      By decree dated March 13, 2017, and filed on March 24, 2017, the

orphans’ court involuntarily terminated Father’s parental rights. Thereafter,

on April 20, 2017, the court appointed new counsel, Keith Hunter, Esquire, to

represent Father. On April 24, 2017, Father, through counsel, filed a timely

notice of appeal and a concise statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b). The orphans’ court filed its Rule

1925(a) opinion on May 24, 2017.

      On August 29, 2017, Attorney Hunter filed a petition for leave to

withdraw as counsel and an Anders brief.        A panel of this Court denied

counsel’s petition for leave to withdraw and remanded the case. See In the

Interest of B.C., 712 MDA 2017 (Pa. Super. Dec. 28, 2017) (unpublished

memorandum). On remand, this Court directed the orphans’ court to either

appoint new counsel or direct Attorney Hunter to continue on the case. We

also directed the court to issue an order directing Father’s counsel to file a

Rule 1925(b) statement that properly preserved all issues to be raised before

this Court.

      As such, on January 4, 2018, the court appointed new counsel for

Father. On January 9, 2018, new counsel filed in the orphans’ court a petition

for leave to withdraw, due to a conflict of interest. On that same date, January

9, 2018, the court granted counsel’s petition to withdraw and appointed


                                     -4-
J-S70037-17


Robert Kobilinski, Esquire, as counsel for Father. Further, the court directed

Attorney Kobilinski to file a Rule 1925(b) statement within ten days of the

date of the order. Attorney Kobilinski filed the required statement on January

31, 2018,4 wherein he raises one issue concerning 23 Pa.C.S.A. § 2511(a)(1).

On February 6, 2018, the orphans’ court filed a supplemental Rule 1925(a)

opinion in which it incorporates its May 24, 2017 opinion.

       Father raises one issue for our review:

       A.    Whether the [t]rial [c]ourt abused its discretion, committed
       an error of law, and/or there was insufficient evidentiary support
       for the [c]ourt’s decision in terminating [Father’s] parental rights
       with regard to the Adoption Act of 1980, specifically Section
       2511(a)(1) and 2511(b)?

Father’s brief at 3.

       We review Father’s issue according to the following standard.

       The standard of review in termination of parental rights cases
       requires appellate courts to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record. If the factual findings are supported, appellate
       courts review to determine if the trial court made an error of law
       or abused its discretion. A decision may be reversed for an abuse
       of   discretion    only   upon     demonstration      of    manifest
       unreasonableness, partiality, prejudice, bias, or ill-will. The trial
____________________________________________


4 The order directing counsel to file a Rule 1925(b) statement within ten days
was not entered on the docket pursuant to Rule 108(b), providing that “the
day on which the clerk makes the notation in the docket that notice of entry
of the order has been given as required by Pa.R.C.P. 236(b).” Pa.R.A.P.
108(b). Therefore, Father’s untimely filing of the Rule 1925(b) statement
does not result in waiver of the issue raised. See Forest Highlands
Community Ass'n v. Hammer, 879 A.2d 223, 227 (Pa. Super. 2005)
(stating that, if any one of the procedural steps set forth in Pa.R.C.P. 236 is
missing, the appellant’s failure to comply with Pa.R.A.P. 1925(b) will not result
in waiver of the issues raised).

                                           -5-
J-S70037-17


     court’s decision, however, should not be reversed merely because
     the record would support a different result. We have previously
     emphasized our deference to trial courts that often have first-hand
     observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

     Termination of parental rights is governed by Section 2511 of the

Adoption Act, which requires a bifurcated analysis.

     Initially, the focus is on the conduct of the parent. The party
     seeking termination must prove by clear and convincing evidence
     that the parent’s conduct satisfies the statutory grounds for
     termination delineated in Section 2511(a). Only if the court
     determines that the parent’s conduct warrants termination of his
     or her parental rights does the court engage in the second part of
     the analysis pursuant to Section 2511(b): determination of the
     needs and welfare of the child under the standard of best interests
     of the child. One major aspect of the needs and welfare analysis
     concerns the nature and status of the emotional bond between
     parent and child, with close attention paid to the effect on the child
     of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

     Instantly, the orphans’ court terminated Father’s parental rights

pursuant to Section 2511(a)(1) and (b), which provide as follows:

     (a) General Rule.—The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

            (1) The parent by conduct continuing for a period of at
            least six months immediately preceding the filing of the
            petition either has evidenced a settled purpose of
            relinquishing parental claim to a child or has refused or
            failed to perform parental duties.

                                       . . .



                                      -6-
J-S70037-17


      (b) Other considerations.―The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511(a)(1), (b).

      This Court has stated, with respect to Section 2511(a)(1), that “the

moving party must produce clear and convincing evidence of conduct,

sustained for at least the six months prior to the filing of the termination

petition, which reveals a settled intent to relinquish parental claim to a child

or a refusal or failure to perform parental duties.” In re Z.S.W., 946 A.2d

726, 730 (Pa. Super. 2008) (citing In re Adoption of R.J.S., 901 A.2d 502,

510 (Pa. Super. 2006)). We have explained,

      The court should consider the entire background of the case and
      not simply:

         . . . mechanically apply the six-month statutory provision.
         The court must examine the individual circumstances of
         each case and consider all explanations offered by the
         parent facing termination of his . . . parental rights, to
         determine if the evidence, in light of the totality of the
         circumstances,     clearly   warrants    the   involuntary
         termination.

In re A.S., 11 A.3d 473, 482 (Pa. Super. 2010) (citations omitted). Further,

      Once the evidence establishes a failure to perform parental duties
      or a settled purpose of relinquishing parental rights, the court
      must engage in three lines of inquiry: (1) the parent’s explanation
      for his or her conduct; (2) the post-abandonment contact between

                                     -7-
J-S70037-17


      parent and child; and (3) consideration of the effect of termination
      of parental rights on the child pursuant to Section 2511(b).

In re Z.S.W., supra (quoting In re Adoption of Charles E.D.M., 708 A.2d

88, 92 (Pa. 1998)).

      In In re Adoption of S.P., 47 A.3d 817 (Pa. 2012), our Supreme Court

discussed In re Adoption of McCray, 331 A.2d 652 (Pa. 1975), a case

wherein the Court considered the issue of the termination of parental rights

of incarcerated persons involving abandonment, which is currently codified at

Section 2511(a)(1). The S.P. Court stated:

      Applying in McCray the provision for termination of parental
      rights based upon abandonment, now codified as § 2511(a)(1),
      we noted that a parent “has an affirmative duty to love, protect
      and support his child and to make an effort to maintain
      communication and association with that child.” Id. at 655. We
      observed that the father’s incarceration made his performance of
      this duty “more difficult.” Id.

In re Adoption of S.P., 47 A.3d at 828. The S.P. Court continued:

         [A] parent’s absence and/or failure to support due to
         incarceration is not conclusive on the issue of
         abandonment.       Nevertheless, we are not willing to
         completely toll a parent’s responsibilities during his or her
         incarceration. Rather, we must inquire whether the parent
         has utilized those resources at his or her command while
         in prison in continuing a close relationship with the child.
         Where the parent does not exercise reasonable firmness in
         declining to yield to obstacles, his other rights may be
         forfeited.

      [McCray] at 655 (footnotes and internal quotation marks
      omitted). . . .

In re Adoption of S.P., supra (emphasis added); see also In re B.,N.M.,

856 A.2d 847, 855 (Pa. Super. 2004) (internal citations omitted) (stating that

                                     -8-
J-S70037-17


a parent does not perform his or her parental duties by displaying a “merely

passive interest in the development of the child”).

      With respect to Section 2511(b), this Court has explained that the

requisite inquiry into the “needs and welfare” of the child involves intangibles

of the parent-child relationship “such as love, comfort, security, and stability.

. . .” In re C.M.S., 884 A.2d 1284, 1287 (Pa. Super. 2005) (citation omitted).

Further, the trial court “must also discern the nature and status of the parent-

child bond, with utmost attention to the effect on the child of permanently

severing that bond.” Id. (citation omitted). However, “[i]n cases where there

is no evidence of any bond between the parent and child, it is reasonable to

infer that no bond exists.     The extent of any bond analysis, therefore,

necessarily depends on the circumstances of the particular case.”         In re

K.Z.S., 946 A.2d 753, 762-763 (Pa. Super. 2008) (citation omitted).

Moreover, we have explained:

      While a parent’s emotional bond with his or her child is a major
      aspect of the subsection 2511(b) best-interest analysis, it is
      nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.
      In re K.K.R.S., 958 A.2d 529, 533-536 (Pa. Super. 2008). The
      mere existence of an emotional bond does not preclude the
      termination of parental rights. See In re T.D., 949 A.2d 910 (Pa.
      Super. 2008) (trial court’s decision to terminate parents’ parental
      rights was affirmed where court balanced strong emotional bond
      against parents’ inability to serve needs of child). Rather, the
      orphans’ court must examine the status of the bond to determine
      whether its termination “would destroy an existing, necessary and
      beneficial relationship.” In re Adoption of T.B.B., 835 A.2d 387,
      397 (Pa. Super. 2003). As we explained in In re A.S., 11 A.3d
      473, 483 (Pa. Super. 2010),


                                      -9-
J-S70037-17


         [I]n addition to a bond examination, the trial court can
         equally emphasize the safety needs of the child, and should
         also consider the intangibles, such as the love, comfort,
         security, and stability the child might have with the foster
         parent. Additionally, this Court stated that the trial court
         should consider the importance of continuity of
         relationships and whether any existing parent-child bond
         can be severed without detrimental effects on the child.

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011).

     On appeal, Father argues that CYS failed to meet its burden by clear

and convincing evidence pursuant to Section 2511(a)(1). Specifically, Father

asserts that his parental rights may not be terminated solely because he was

incarcerated during the six months immediately preceding the filing of the

involuntary termination petition. Moreover, he asserts that he was directed

by CYS not to have direct contact with Child. Father’s brief at 15. Father

continues,

     [H]e was directed by [CYS] to write a letter to his daughter in
     hopes of reintegrating his Child into his life and re-establishing his
     father-daughter relationship. He complied with this directive and
     did write a letter.
                                  ...

     [Father] never then heard back from [CYS] in regards to what his
     next move was to be.

Father’s brief at 15-16. Father baldly asserts, “It should have been [CYS’s]

responsibility to re-establish [Child’s] relationship with her father before

settling on placing her with the foster resource permanently.” Father’s brief

at 16-17. Father’s claims are meritless.




                                    - 10 -
J-S70037-17


       During the involuntary termination proceeding, Ms. Lesh, the CYS

caseworker, testified on direct examination as follows.

       Q. Was [Father] afforded visitation with his minor child in this
       case?

       A. In September of 2015, at the disposition hearing, visitation was
       discussed, and he was ordered to write a letter to [Child] to
       introduce himself back into her life because he hasn’t been part of
       her life since she was around one half years old.

                                           ...

       Q. And can you tell the [c]ourt whether or not [Father] did . . .
       write a letter to reintroduce himself to [Child]?

       A. He did. He wrote a letter in November of 2015. It was dated
       for November 15, 2015. The agency received it on November 19[,
       2015]. [It] was a letter written to myself and to [Child]. I
       delivered the letter to [Child] that day to have her read the letter.

N.T., 3/3/17, at 8-9.

       On cross-examination by Father’s counsel, Ms. Lesh acknowledged that

the master’s recommendation for disposition5 stated as follows.

       [N]atural father will [write] a letter to the minor child. This letter
       will be shared with the [GAL] and the minor child. If the letter
       has a negative effect upon the minor child, a referral to individual
       counseling through Children’s Service Center will be made in an
       attempt to reintroduce the minor child to the natural father
       through a therapeutic setting. The natural father then may
       petition the [c]ourt to review the visitation issue.




____________________________________________


5 Father’s attorney introduced the master’s recommendation for disposition
into the record as Exhibit A, which he indicated is dated October 7, 2015.
N.T., 3/3/17, at 29. The orphans’ court admitted Exhibit A, but it is not a part
of the certified record. Id. at 30.

                                          - 11 -
J-S70037-17


Id. at 14-15 (emphasis added). Ms. Lesh explained that CYS made a referral

to Children’s Service Center, but “it was taking forever for them to make an

appointment, so we opted to go to the Friendship House in Scranton. And

that is where [Child] still receives her counseling.” Id. at 15. Ms. Lesh stated

that CYS received reports from the Friendship House regarding Child’s

counseling, which she believed were provided to Father’s counsel, but she

does not have any documentation from Friendship House that recommended

a visit occur between Father and Child at the prison.6         Id. at 16, 20.

Importantly, Ms. Lesh testified that Father never petitioned the court for

visitation with Child. Id. at 9.

       Pursuant to the master’s recommendation for a permanency review

hearing,7 Ms. Lesh acknowledged on cross-examination by Father’s counsel

that the master recommended that Child’s therapist “shall review if contact

with birth father is appropriate, and that determination shall be reduced to

writing within 45 days. If an oral report is also given by the therapist, the

agency shall advise all parties. If recommended, the agency shall have the

authority to start visits.”        Id. at 18-19.   Ms. Lesh testified that CYS


____________________________________________



6Father’s trial counsel did not represent him during the dependency matter.
N.T., 3/3/17, at 16.

7Father’s attorney introduced this recommendation into the record as Exhibit
C, which he indicated is dated October 3, 2016. N.T., 3/3/17, at 29. The
orphans’ court admitted Exhibit C, but it is not a part of the certified record.
Id. at 30.

                                          - 12 -
J-S70037-17


subsequently received a report from Child’s therapist, on a date unspecified

in the record, which stated as follows.

      Within this time span, [Child] has shown notable determination
      and compliance with working towards therapeutic goals and
      processing emotions towards her natural mother and father.

      It is our hope that [Child] will continue to progress through past
      experiences [and] autonomously utilize therapeutic tools beyond
      Friendship House.

      That’s all they have written.

Id. at 20. She continued on cross-examination:

      Q. Now, anywhere in that letter, does it make any
      recommendation that the therapist is recommending a visit
      between [Father] and his child?

      A. No.

Id. at 20.

      Based on the foregoing, we conclude that there is no record evidence

that CYS directed Father not to have direct contact with Child. Rather, Father’s

counsel cross-examined Ms. Lesh about the disposition order requiring Father

to write a letter to Child, which also expressly permitted him to petition the

court for visitation with Child. Father wrote a letter to Child on November 19,

2015, when she was nine years old, but he never again contacted her up to

and including the time of the termination hearing on March 3, 2017, when she

was eleven years old, nor did he petition the court for visitation. In addition,

the orphans’ court found as follows, which Ms. Lesh’s testimony supports:

      Despite Father’s rationale, communicating with the child directly
      is only one method of performing parental duties for the child.

                                      - 13 -
J-S70037-17


      There are many other methods through which the Father could
      have cared for the child. Father knew how to contact the
      caseworker. He never asked the caseworker how the child was
      doing even when he had the opportunity to speak directly to the
      caseworker in person on two occasions. Furthermore, . . . Father
      did not send any cards or letters for the child’s birthdays or
      holidays. He did not send any financial support. He did not
      telephone the caseworker and inquire on how his child was doing.
      He never performed any parental duties except to write one letter
      to the child in November of 2015.

Trial Court Opinion, 5/24/17, at 7; see also N.T., 3/3/17, at 10-12; 26-28.

Thus, we reject Father’s claim that the court involuntarily terminated his

parental rights solely because he was incarcerated during the six months

immediately preceding the filing of the termination petition.

      To the extent that Father asserts his conduct does not warrant

termination because CYS “did not take any steps to reintroduce” Child to him,

his assertion is misplaced. See Father’s brief at 16. In In the Interest of

D.C.D., 105 A.3d 662, 671 (Pa. 2014) our Supreme Court rejected this Court’s

holding that “Section 2511 of the Adoption Act, when read in conjunction with

Section 6351 of the Juvenile Act, requires that an agency must provide a

parent with reasonable efforts aimed at reunifying the parent with his or her

children prior to petitioning for termination of parental rights and that

termination cannot be granted absent the provision of reasonable efforts.”

Rather, the D.C.D. Court held that nothing in Section 6351 of the Juvenile Act

“forbids the granting of a petition to terminate parental rights, under Section

2511, as a consequence of the agency’s failure to provide reasonable efforts

to a parent.” Id. at 675. In any event, the foregoing testimonial evidence

                                    - 14 -
J-S70037-17


demonstrates that CYS provided reasonable efforts to reunify Father with Child

by referring Child to Friendship House for counseling and receiving reports

from Child’s therapist, none of which recommended that Child visit with Father

in prison.

      The record evidence supports the orphans’ court’s conclusion that

Father’s conduct warranted termination pursuant to Section 2511(a)(1) in that

he failed to perform his parental duties during the twenty months between

her placement and the filing of the termination petition. In fact, other than

the letter he wrote to Child in November of 2015, there is no record evidence

that Father had any contact with Child since she was one and a half years old,

far in excess of the statutory six-month minimum.

      In his Rule 1925(b) statement, Father did not assert an error with

respect to Section 2511(b). See Dietrich v. Dietrich, 923 A.2d 461, 463

(Pa. Super. 2007) (stating that when an appellant filed a Rule 1925(b)

statement, any issues not raised in that statement are waived on appeal).

However, based on the statutorily required bifurcated analysis in termination

cases, we review the decree pursuant to Section 2511(b).

      Our Supreme Court has stated that, “[c]ommon sense dictates that

courts considering termination must also consider whether the children are in

a pre-adoptive home and whether they have a bond with their foster parents.”

In re T.S.M., supra at 268. The Court directed that, in weighing the bond

considerations pursuant to Section 2511(b), “courts must keep the ticking


                                    - 15 -
J-S70037-17


clock of childhood ever in mind.” Id. at 269. The T.S.M. Court observed that,

“[c]hildren are young for a scant number of years, and we have an obligation

to see to their healthy development quickly. When courts fail . . . the result,

all too often, is catastrophically maladjusted children.” Id.

      In his brief, Father baldly asserts that the court abused its discretion in

terminating his parental rights pursuant to Section 2511(b) because CYS did

not reintegrate Child into his life. See Father’s brief at 19-20. Father’s claim

is misplaced based on our Supreme Court’s holding in D.C.D., supra at 672,

that neither Section 2511(a) nor (b) “requires a court to consider the

reasonable efforts provided to a parent prior to termination of parental rights.”

Therefore, Father’s claim fails.

      The   testimonial   evidence   supports    the   court’s   conclusion   that

terminating Father’s parental rights would serve Child’s needs and welfare

pursuant to Section 2511(b). Ms. Lesh testified that no bond exists between

Child and Father.   N.T., 3/3/17, at 52.      On cross-examination by Father’s

counsel, Ms. Lesh testified:

      Q. What was [Child’s] reaction to the letter [from Father], if you
      were present for the reading of it?

      A. I was there. [Child] read the letter, and she didn’t really have
      any emotion or reaction to it other than that she doesn’t really
      remember [Father].       She stated that the person that she
      remembers as her father growing up was her stepfather. That’s
      who she called dad, and that she did not want to write back to
      [Father].




                                     - 16 -
J-S70037-17


Id. at 13. Ms. Lesh testified that a bond exists between Child and her kinship

care parents, who are a pre-adoptive resource. Id. at 51-53. She testified

that Child wishes to be adopted. Id. at 55. As such, Ms. Lesh testified that

Child would not suffer any detrimental effects if Father’s parental rights are

terminated.   Id. at 54-55.   Accordingly, we affirm the decree pursuant to

Section 2511(a)(1) and (b).

      Decree affirmed.

      Judge Shogan joins the memorandum.

      President Judge Gantman concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/15/18




                                    - 17 -